Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Allowable Subject Matter
Claims 48, 51-53, 56-59, and 62-73 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving information from each device in a plurality of devices of one user, wherein the information comprises a device type and a current scene mode of each device, and wherein the current scene mode of the device comprises a driving mode, an exercising mode, a working mode, a headset mode, or a loudspeaker mode; determining a device responding to a voice instruction in the plurality of devices based on a pre-stored correspondence between the device responding to the voice instruction, the device type, 
The above claims are deemed allowable given the complex nature of determining and sending limitations correlated to utilizing a scene mode, instructions, device type, and priority order thereof as precisely claimed. The prior art teaches voice commands in priority based on probability and in context e.g. “raise temperature” versus “find nearest gas station”, the systems determine the user intent which is known in the art. Further prior art teaches determining the mode of a device such as if the user is in the car or at the gym by considering background noise, however this set of prior art fails to disclose identifying the device based on the background noise or scene. The final group of prior art teaches selecting a device to interact with the user based on the location of the user e.g. if the user moves from living room to kitchen the device will switch. Using BRI we see that exercising can be analogous to gym however one of ordinary skill in the art would not consider a mode per se to be equivalent to a user location in a gym, for instance if a user is exercising in a gym or exercising in his respective living room an exercise mode is invoked in both cases based on the “mode” usage in combination with priority order and voice instruction. Whereas in the prior art if a user speaks a voice command in the gym to find directions somewhere the combination of prior art not only fails to switch a device but will use the background noise of the gym to pull up both “gym” and “driving” based commands. The device is not being selected based on such criteria, at best the command set is, wherein it is warranted that we can make the argument that priority is probabilistic and voice command contextual as well as device .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharifi; Matthew	US 20160104480 A1
Contextual voice commands

Selig; Aaron Alexander et al.	US 20140334644 A1
Headset or phone usage detection. Background noise analysis for environmental countermeasures ASR.

Landqvist; Magnus et al.	US 20160366528 A1
Device awareness, microphones always on, by detecting sound alone i.e. user location of voice for home automation.


RAHMAN; Shamim Akbar et al.	US 20160234628 A1
GPS coordinates for location, device type extraction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov